ORDER

PER CURIAM.
Defendant appeals his conviction by a jury for second degree assault, § 565.060, RSMo 1994, and armed criminal action, § 571.015, RSMo 1994. The court sentenced him as a prior and persistent offender to concurrent prison terms of ten years for second degree assault and three years for armed criminal action. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).